Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 06/16/2020.
Claims 1-20 are currently pending. 
Claims 21-25 are canceled in a preliminary amendment.

Claim Interpretation

Claims 1-9 are interpreted under 35 USC 112 (f). Support for the corresponding structure for the window determiner, for example, can be found in paragraph 0034 of the disclosure as filed.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-20 are considered allowable because the prior art does not teach limitations including: 
“a window determiner to control a first bitmap corresponding to the first set of data packets received on the first interface and a second bitmap corresponding to the second set of data packets received on the second interface, a first size of the first bitmap and a second size of the second bitmap being smaller than a third size of the buffer,” in addition to other claim limitations as recited, in various permutations, in independent claims 1, 10, 19.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou et al (US 20180206284 A1) pertains to a method, wherein during the multi-link session, a first set of packets may be sent via a first wireless link and a second set of packets may be sent via a second wireless link; Gu et al (US 7385976 B2) pertains to a selective acknowledge method, wherein, the BlockACK bitmap field included in the BlockACK has 128 octets and indicates the receiving status of up to 64 MAC service data units (MSDUs) or packets. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2412